 In the Matter of LENOX SHOE COMPANY, INC.andUNITED SHOEWORKERS OF AMERICA, AFFILIATED WITH THE COMMITTEE FOR INDUS-TRIAL ORGANIZATIONCases Nos. C-255 and R-209.-Decided December 3, 1937Shoe Manufacturing Industry-Interference, Restraint, or Coercion:coercingand intimidating employees to join favored labor organization; 'permittingorganizers of favored organization to address employees at meetings in planton company time ; permitting and designating certain employees to solicit forfavored organization on company time and property ; requesting local business-men to intervene and decide what labor organization employees should join;signing closed shop contract with favored labor organization before determin-ingmajority statusof-Closed Shop Contract:with labor organizationassisted and fostered by unfair labor practices, invalid, respondent ordered tocease and desist giving effectthereto-Discrimination:discharge-Strike-Re-instatemnent Ordered:of employees discharged;on application for reinstatementof employees who struck because of unfair labor practices-BackPay:awardedto employeesdischarged-Investigation of Representatives:controversy con-cerning representation of employees;rival organizations;substantial doubt astomajority status;Unit Appropriate for Collective Bargaining:production em-ployees in three of employer's plants ; interchange of employees between plants ;no controversy asto-Election Ordered:date to be determined in future, uponcompliancewith Board's order.Mr. Edward Schneider,for the Board.Mr. Israel Bernstein,of Portland, Me., for the respondent.Mr. A. Raymond Rogers,ofWaterville,Me., for United ShoeWorkers of America.Mr. George Karelitz,ofHaverhill,Mass., for Boot and ShoeWorkers' Union.Mr. Paul S. Kuelthau,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by the United Shoe Workers of America,herein called the U. S. W., the National Labor Relations Board,herein called the Board, by A. Howard Myers, Regional Director372 DECISIONS AND ORDERS373for the First Region (Boston, Massachusetts), issued its complaintdated July 19, 1937, against Lenox Shoe Company, Inc., Freeport,Maine, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (2), and (3) and Sec-tion 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.The complaint and notice of hearingthereon were duly served upon the respondent.In respect to the unfair labor practices the complaint, as amended,alleged in substance that the respondent discharged Russell Dorr onJune 7, 1937, James B. Hill on June 17, 1937, and Mary Coffinon June 25, 1937, and has since refused to reinstate them becauseThey, and each of them, joined and assisted the U. S. W. and en-gaged in concerted activities with other employees of the respondentfor the purpose of collective bargaining and other mutual aid andprotection; that the respondent coerced and encouraged its employeesto join the Boot and Shoe Workers' Union, affiliated with the Ameri-can Federation of Labor, herein called the B. & S. W. U.; that therespondent by such acts and other acts has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.'On July 23, 1937, the respondent filed an answer admitting thenature and scope of its business, but denying that it was engaged ininterstate commerce, admitting the discharge of Russell Dorr, butdenying the other discharges and all allegations of unfair laborpractices, and alleging that it had signed a closed shop agreementwith the B. & S. W. U. on June 9, 1937, and had since endeavoredfaithfully to abide by the terms thereof.On June 16, 1937, the U. S. W. filed a petition with the RegionalDirector alleging that a question affecting commerce had arisen con-cerning the representation , of the production employees of the re-spondent and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the Act.On July 20, 1937,the Board authorized the Regional Director to conduct an investi-gation and provide for an appropriate hearing upon due notice, andordered the petition and complaint cases consolidated for purposesof hearing.Notice of the hearing on the petition was duly servedon the respondent.Pursuant to the notices of hearing duly served upon the respond-ent, a hearing was held in Freeport, Maine, on July 26, 27, and 28,1937, before Irving G. McCann, the Trial Examiner duly designatedby the Board. The Board, the U. S. W., and the respondent wererepresented by counsel.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the 374NATIONAL LABOR RELATIONS BOARDissues was afforded to all the parties.At the beginning of the hear-ing, the Trial Examiner allowed the petition of the B. & S. W. U.to intervene, but ruled that counsel for the B. & S. W. U. would berequired to confine himself, in cross-examination and introduction ofevidence, to the allegation of domination of the B. & S. W. U. by therespondent and to the issues raised by the petition.After the introduction of a stipulation concerning the respondent'sbusiness, the Trial Examiner denied the respondent's motion to dis-miss the complaint on the ground that the respondent was not en-gaged in interstate commerce.The respondent excepted to this andother adverse rulings of the Trial Examiner.Counsel for the B. & S. W. U. withdrew from the hearing on themorning of the second day because the Trial Examiner refused toallow him to cross-examine in regard to the discharges and in regardto the circumstances surrounding a sit-down strike by the U. S. W.We have reviewed the conduct and the rulings of the Trial Examinerand find that he did not unduly restrict the participation in the hear-ing of counsel for the B. & S. W. U.At the conclusion of the evidence for the Board and the U. S. W.,the respondent moved to dismiss the complaint and the petitionon the ground that the evidence did not show that any of the em-ployees of the respondent were members of the U. S. W. when thecomplaint and petition were filed.At that time the respondent alsomoved to dismiss the complaint in regard to James B. Hill and MaryCoffin on the ground that at the time of their discharges the respond-ent was operating under a closed shop contract with the B. & S. W. U.and Hill and Coffin were not members of the B. & S. W. U. TheTrialExaminer denied those motions.Those rulings are herebyaffirmed.Counsel for the respondent, claiming that' the hearing had notbeen fair and impartial, refused to introduce any evidence and thehearing was adjourned at the close of the evidence for the Boardand the U. S. W.We have reviewed the conduct and the rulings of the Trial Exam-iner and find that he was fair and impartial throughout the hearingand committed no prejudicial errors.His rulings are hereby affirmed.On September 10, 1937, the Trial Examiner filed his IntermediateReport finding that the respondent had engaged in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and(3) and Section '2 (6) and (7) of the Act, but making no finding inregard to a violation of Section 8 (2).The Intermediate Report was served on the parties on September16, 1937 and no exceptions to it were filed.On September 30, 1937,the Board issued an amendment to the complaint in order to conform DECISIONS AND ORDERS375the allegations to the proof.No answerwas filed to the complaintas amended.Upon the entirerecord in both cases,the Boardmakes the fol-lowing :FINDINGS OF FACTI.TILE BUSINESS OF TIIE RESPONDENTThe respondent is a corporation organized under the laws of theState of Maine with its principal office and place of business at Free-port,Maine, and a branch office in Boston,Massachusetts.It isengaged in the production,sale, and distribution of women's McKay,women's cemented,men's, and boys'shoes.The business is conducted in three factories,two of which arephysically connected and all of which are enclosed within one fencesurrounding the entire property.The respondent occupies these fac-tories rent free, paying only taxes,maintenance,and insurance.They are owned by the Freeport Realty Company,a corporationorganized to hold business property and to induce business to cometo Freeport.The stock of the Freeport Realty Company, which isin the nature of a non-profit corporation although it is not organizedas such, is owned by business men of Freeport.The officers of the respondent are: Morris Levine, president; Hy-man Mersky, vice-president and general manager; Maurice Mersky,treasurer.These three, together with Max Mersky, who is superin-tendent of the factory making men's shoes, comprise the Board ofDirectors of the corporation.Other members of the Levine andMersky families are also active in conducting the operations of theplant, either as foremen or otherwise.In 1936 the respondent purchased $1,447,007.65 worth of leather,rubber, cloth, fiberboard, nails, thread, and other raw materials usedin the manufacture of shoes. In the period from January throughJune 1937, its raw material purchases amounted to$583,306.35.Prac-tically all of the raw materials are purchased outside of the State ofMaine and shipped by truck, rail, express, and parcel post to therespondent's plant in Freeport,Maine.In 1936 the respondent, which manufactures only to order, manu-factured and sold 2,003,043 pairs of shoes, and from January throughJune 1937,itmanufactured and sold 990,491 pairs of shoes.Prac-tically all of the respondent's shoes aresold and transported out ofMaine to other states of the United States.The respondent ships bytruck, rail, boat, and parcel post.The average time between thereceipt of the raw material by the respondent and the shipment ofthe shoes made therefr"om is four weeks.67573-S8-vol iv-25 376NATIONAL LABOR RELATIONS BOARDThe respondent employs five salesmen with headquarters at therespondent's branch office in Boston who travel to all parts of theUnited States.On June 4, 1937,the respondent had 656 employees,and on June25th it had 800.H. THE UNIONSThe United Shoe Workers of America, affiliated with the Com-mittee for Industrial Organization, is a labor organization admittingworkers in the shoe industry to membership either as members atlarge or in local unions.On July 27, 1937, Local No. 145 was char-tered with jurisdiction over shoe workers in Freeport,Maine.The Boot and Shoe Workers' Union,affiliatedwith the AmericanFederation of Labor, is a labor organization which admits workersin the shoe industry to membership.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint,and coercionOn April 20, 1937, one Roland Dodge, an employee of the respond-ent, went to Lewiston,Maine, to seek assistance from the U. S. W. inorganizing the respondent'splant.No organizers were available atthe time.On May 1st Dodge again went to Lewiston, and this timehe returned with about 75 application cards for the U. S. W. butwithout further assistance for an organization campaign among therespondent's employees.Dodge passed these cards out among therespondent's employees and many of them were signed and returnedto him.He took the cards,whichwere returnedto the U. S. W.office in Lewiston.On May 24, 1937,Walter Brown,an employee of the respondent,approached Russell Dorr,also one of the respondent's employees, andasked him to try to enlist the help of the U.S.W. in Lewiston inorganizing a local of the U. S. W. among the respondent's employees:in Freeport.Through his stepfather,Sergius Boulay, Dorr got intouch with Dominic Charpentier,financial secretary of Local No. 114of the U. S. W.,in Lewiston.On May 31st Charpentier came to Dorr's home in Freeport andbrought 550 U. S. W. application cards.Four employees of therespondent,Delton Cook,George Smith,Boulay, and Dorr, werepresent at the time.On June 1, 1937, Dorr, Smith,and Cook startedpassing out these cards among the employees.Many of the cardswere signed and returned.During May 1937, Hyman, Maurice, and Max Mersky had beentalking about a union in their plant to various people in Freeport.In those conversations they had always expressed themselves in DECISIONS AND ORDERS377favor of a so-called independent union and opposed to a nationalunion of any sort.Thus Hyman Mersky said on one occasion thatthey had been dodging national unions for ten years and they wouldnever recognize one in Freeport but would move to a shoe centerto do that.The Merskys seem to be on very familiar terms withtheir employees, and the record shows several discussions of unionswith various individual employees.The respondent opposed anynational union until the beginning of June, after which its antipathyseems to have been directed against the U. S. W. and the Committee,for Industrial Organization.On the morning of June 2, 1937, four of the Merskys went to theFreeport hospital to see Dr. Harvey Howard, president of the localChamber of Commerce. Several local business men were present.The Merskys told them that they should decide whether the plantshould be organized by the Committee for Industrial Organization,the American Federation of Labor, or an independent union.Thatafternoon Paul Powers, it Freeport attorney who had been at themeeting at the hospital, %vent to Lewiston to find out how to organizean independent union.When Powers returned that evening he went to Dr. Howard'soffice, where the meeting of that morning had reconvened without theMerskys.Powers explained the methods of organizing an independ-ent union.Leslie B. Bailey, the chief of police and secretary of theChamber of Commerce, then announced that there were two A. F.of L. organizers outside who were waiting to talk to the meeting.Bailey said he had found them on the street and talked to them andthat they seemed to be a "pretty clean outfit." 1 The two organ-izers,Douglas and Ford, were then brought in. They explained theirmethod of organizing and said that after.they arrived in Freeportthey found that another union had started organizing at the re-spondent's plant and that they would leave if the townspeoplewanted them to.They also stated that they would appreciate anyhelp the businessmen would give them in organizing the respondent'splant.The meeting decided that Powers and Howard should call ameeting of the shoe workers in Freeport for some time the followingweek.The next day, at the suggestion of Hyman Mersky, Powers calledthe presidents of the Chamber of Commerce and Freeport RealtyCompany, and a meeting of the directors of the organizations wasarranged for that afternoon.The meeting was held in the Women'sClub.The Merskys and their attorney, Bernstein, were present.The'E J. Hayes,the station agent at Freeport,is reported to have said,when presidingat the first B & S W U. meeting in the town hall, that he had written to the B. &S.W. U at the request of some of the respondent's employees and asked them to sendorganizers to Freepoit 378NATIONAL LABOR RELATIONS BOARDMerskys refused to speak, and Bernstein spoke for them. Bernsteinstated that the respondent was losing orders because of threats oflabor trouble in its plant and that it was up to the townspeople tochoose among the Committee for Industrial Organization, the Ameri-can Federation of Labor, and an independent union.Douglas andFord, the B. & S. W. U. organizers, then appeared, and the Merskysand Bernstein left.After listening to Douglas and Ford, the meet-ing decided to draw up a letter to the respondent's employees recom-mending that they join the B. & S. W. U. That letter was drawnup the same evening in Powers' office by a committee appointed forthat purpose.On June 4th this letter 2 from the Chamber of Commerce andthe directors of the Realty Company was circulated in the re-spondent's plant.3 It bore the names of the leading business men ofFreeport.At least one of the respondent's employees, Mary Coffin,was told by Ida Smith 4 that those merchants had agreed not toextend credit to anyone who did not join the B. & S. W. U.That same afternoon a meeting of the employees of the respondentwas called in the cutting room of the men's shop. The power in theplant was shut off by Myer Levine, one of the foremen, and theworkers were told by their foremen to go to the meeting.ThreeB. & S. W. U. organizers, Kennedy, Douglas, and Ford, were pres-ent and spoke.Kennedy said that the Merskys had chosen theB. & S. W. U. in preference to the U. S. W. as the lesser of two evils.All of them spoke generally of the advantages of the B. & S. W. U.and said that the B. & S. W. U. knew how to handle employers oftheMersky type.Ford requested signatures to a petition askingthat the B. & S. W. U. be recognized as the bargaining agency forthe employees.Max and Hyman Mersky stood immediately outsideof the opening of the cutting room in the stitching room where theycould see and hear everything that went on.Immediately after this meeting Bill Hindley, a cutter in respond-ent'splant,went through the cutting room asking, employees tosign B. & S. W. U. cards. One of the Merskys was always near him,in such position that he could see what was happening. The organ-izers helped Hindley by talking to various people at their machines.Although Hindley had been working as a cutter he did not returnto his cutting bench between June 4th and June 28th because hewas busy circulating cards and organizing for the B. & S. W. U.2Board's Exhibit No 20 and No 26Exhibit No 26 bears more names because Hayeshad taken it around to the merchants not at the meeting and they had authorized addingtheir names to itBoth appear to have been circulated in the plant3The record does not reveal who had charge of circulating the letter.Ida Smith,one of therespondent'sproduction employees without supervisory duties,showed it toMary Coffin.In general,it just seems to have been handed from person to person4 Ida Smith is the woman employee who was chosen to solicit membership in theB & S. W U on company time She is non-supervisory DECISIONS AND ORDERS379On June 7th at about nine o'clock in the morning, Ernest Wash-burn, an employee in the "making room" at the respondent's plant,overheard Max Mersky giving detailed instructions to Hindley aboutsolicitation for B. & S. W. U. in the "making room".Mersky toldHandley to start at one end of the room where the younger peoplewere and to tell them either to join the B. & S. W. U. or to get outof the factory.Mersky and Hindley apparently thought they mighthave some trouble with some of the older employees there and dis-cussed them individually.Among the men so discussed were Dodge,Williams, and Washburn.Mersky instructed Hindley to tell Dodgeand Williams that they could sign or not as they wished, but in-sisted, overHindley's objection, thatWashburn be told either tosign or get out.Washburn followed Hindley upstairs to the "mak-ing room" after this conversation and watched him follow MaxMersky's instructions.When Hindley came to Washburn he asked him to sign a B. &S.W. U. card.Upon Washburn's refusal, Hindley told him that heeither would have to sign one or get out.Washburn refused to signand also refused to give up his job.Hindley moved on to Williams,who worked next to Washburn.Williams was asked to sign but wastold that it was optional with him, that he could either sign or not ashe wished.Hindley talked to everyone in the "making room" thatmorning.At noon on June 7th, Russell Dorr, who had been very active instarting the U. S. W. and in soliciting membership in it, was dis-charged.The facts surrounding his discharge are discussed below.At about 2:30 in the afternoon of June 7th, there was a meet-ing of the employees, called by the management, in the yard atthe respondent's plant.The back of one of the respondent's truckswas used as a platform and from it Hyman Mersky and two of therespondent's salesmen, Hurd and Walker, talked to the employees.Hyman Mersky spoke first and said that unless the employees chosethe right agency to represent them, the respondent was going to leaveFreeport.After he had finished, Hurd and Walker spoke and urgedthe employees to choose the American Federation of Labor becausethat was best for them.That evening, June 7th, the B. & S. W. U. had a mass meeting inthe town hall.E. J. Hayes, the station agent and a member of theChamber of Commerce, presided, and Kennedy, Douglas, and twowomen shoe workers from Haverhill, Massachusetts, spoke.Afterthe meeting four of the Merskys-Hyman, Louis, Max and Maurice-came into the hall and talked to the organizers and several of therespondent's employees.The meeting was well attended but was notvery orderly, since some of the audience were opposed to the B. &S.W. U. 380NATIONAL LABOR RELATIONS BOARDOn June 8th the U. S. W. held a meeting at the Nordica Theaterin Freeport, the town hall being no longer available for meetingsbecause the selectmen objected to its use by "outsiders."Walker, therespondent's salesman who had spoken at the meeting in the respond-ent's yard the day before, went to this meeting and refused to leaveeven when requested to do so by the police.At that meeting anorganization committee was appointed and applications passed out,signed, and returned.On June 9th the B. & S. W. U. sent a list of its members amongthe respondent's employees to the respondent, stating that it repre-sented more than 65 per cent of the employees.The respondent didnot check this list against its pay roll or even count the number ofnames on the list.On the basis of this representation the respondent,on the same day, entered into a closed shop contract with theB.&S.W.U.The respondent and the B. & S. W. U. made no immediate attemptto put this contract into effect. In fact its terms do not appear tohave been revealed to any of the respondent's employees until June29, 1937.James B. Hill and Mary Coffin were discharged by the respondenton June 17 and June 25, 1937, respectively, under circumstancesdiscussed below.On the afternoon of June 28th a committee of the U. S. W. calledon the respondent to discuss the discharge of Mary Coffin.The com-mittee started to talk to Hyman, Louis and Maurice Mersky.Assoon as the committee stated whom they represented, Hyman andMaurice left.The committee then asked Louis Mersky to reinstate,Mary Coffin and not to discriminate further against the U. S. W.After listening to their demands, Louis Mersky stated that the re-spondent was not interested and left the office.The committee wentout into the factory and called a sit-down strike.Mary Coffin, whohad gone to see the Merskys with the committee, was escorted outof the factory by the Chief of Police and started picketing the gatesof the plant.The sit-clown strike lasted only the rest of the after-noon.The employees then left the plant.When the employees of the respondent reported for work onTuesday, June 29th, they were met at the gates by city police andspecial deputies, who admitted them in groups of six or seven. Someof those admitted returned saying that they were told that they hadto sign a B. & S. W. U. card in order to go to work.Upon receivingthis information, the U. S. W. resumed the strike and established apicket line.While the strike of the U. S. W. continued, those who wished towork passed in and out through the picket line every day and therewas no violence.The key men who would provide the work for the 381rest of the factory refused to go through the picket line.On July15th the president of the Freeport Local of the B. & S. W. U. spoketo `the Freeport Chamber of 'Commerce and the directors of the Free-port Realty Company, stating that the men in the factory were be-coming very angry because there was not enough work and that therewould be violence if the picket line remained around the plant.TheB. & S. W. U. wanted the city or county officials to take some actionto break up the picket line and get the employees back to work.Nothing of that nature was done, apparently because the officialscould find no ground for interference so long as the picketing waspeaceful.On July 21st the picket line was abandoned by agreementbetween the parties.The facts set forth above show that the respondent interfered with,restrained, and coerced its employees in the exercise of their right toself-organization by seeking to influence them to join the B. &. S. W. U.in preference to the U. S. W.This was accomplished by meetings forthe purposes of organization on company time and company property,at one of which organizers for the B. & S. W. U. were present andspoke.These meetings clearly indicated to the employees the re-spondent's preference for the B. & S. W. U. The meeting whichthe respondent called in its yard on June 7th and at which HymanMersky, Hurd, and Walker spoke was clearly an attempt on thepart of the respondent to coerce and intimidate its employees intojoining the B. & S. W. U.The action of the Chamber of Commerce and the directors of theRealty Company was induced by the respondent's request to thosegroups to meet and decide what labor organization the respondent'semployees should belong to, and as such is clearly intimidation andcoercion by the respondent.The Chamber of Commerce is vitallyinterested in keeping respondent in' Freeport.The threats of theofficers of the respondent to move, in view of the fact that the re-spondent has no investment in Freeport, were sufficient to arouse theChamber of Commerce to act. This is what the respondent clearlyintended.The fact that Max Mersky instructed Hindley as to what to sayto persons in the "making room" who refused to sign B. & S. W. U.cards further shows the respondent's attempt to take part in thechoice of a union by its employees and is another instance of inter-ference by the respondent with their organization.The respondent's actions in signing the closed shop contract withthe B. & S. W. U. after practically no negotiation and without count-ing the names on the membership list submitted or checking thosenames against its pay roll are, under the circumstances, furtherindication of its desire to create the B. & S. W. U. as the spokesmanfor its employees and to reinforce this partnership by concluding a 382NATIONAL LABOR RELATIONS BOARDcontract which would force employees into the union so favored.These actions of the respondent, together with the discharges ofRussell Dorr, James B. Hill, and Mary Coffin which showed that therespondent was willing to enforce its wishes by discharges if neces-sary, clearly constitute interference, restraint, and coercion of em-ployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutualaid or protection, and we so find.B.The DischargesRussell Dorr.Dorr had worked for the respondent for approxi-mately three years prior to his discharge on June 17, 1937.He wasemployed as a stitcher until December 25, 1936, but was then trans-ferred to vamping, which work he was engaged in at the time of hisdischarge.Dorr agreed to learn vamping, which was a new job tohim and which required special skill, at the respondent's request.For the first few months that he was on vamping,'his work waswatched closely and he was not given the more difficult jobs.How-ever, as time went on and his work seemed satisfactory, his work wasnot watched and he took the general run of work as it came through.The testimony clearly shows that it requires about a year's experiencefor one to become an expert vamper and that Dorr could not be ex-pected to turn out flawless work on all types of shoes in his sixthmonth on the job. The evidence is undisputed that Dorr was notwatched by anyone after he had been vamping for a few months.On June 1st Dorr became extremely active in passing out theU. S. W. cards.Much of this.was done in spare moments at thefactory and there is no doubt that the respondent, whose officers wereon familiar terms with the employees, heard of this activity at once.On June 2nd Max Mersky, superintendent of the men's factory,began to keep a eery close watch bn Dorr.Max Mersky watchedDorr for 15 or 20 minutes at a time, three or four times a day.Thiswas much more attention than Max paid to any other employee inthe factory and was more than had ever been given to Dorr even inhis early days on vamping.On one occasion Max criticized his workand told him that it was not any good and that he had better be care-ful because the Merskys did not want him in the factory, a clearindication that the respondent was looking for a pretext upon whichto discharge Dorr.Later in the same day, June 2nd, Max broughtback a shoe which he said Dorr had vamped incorrectly.Dorr con-sulted Chase, who worked next to him and who had been vampingintermittently for 25 years and was considered an expert, and they DECISIONS AND ORDERS383decided that the mistake lay in the next operation, not in the vamp-ing.After the next operation was redone the shoe was sent throughand passed inspection.Dorr was at the B. & S. W. U. meeting in the cutting room onFriday, June 4th, and objected when Ford asked the employees tosign the petition.He asked that the employees be given a day ortwo to think the matter over before being asked to sign.His requestwas not granted.On Monday, June 7th, Max Mersky resumed his close supervisionof Dorr's work.During the morning he approached Dorr and in-formed him that he had spoiled a case of suede bals 6 through im-proper vamping.Dorr offered to pay for any damage attributableto him and Mersky said that they did not do business that way.That noon Dorr was discharged.Emory Chase, who had been vamping for the respondent for twoyears, testified that it was quite usual for a vamper to pay for workhe had spoiled, that he and three or four other vampers had paid therespondent for work they had spoiled, and that he knew of no vamper,aside from Dorr, ever discharged by the respondent without beingaccorded an opportunity to pay for spoiled work.This evidence,which was not denied by the respondent, clearly shows that Dorr wasnot discharged for spoiling the suede bals.When we consider thatalthough Dorr was a new man at vamping, lie was considered efficientenough not to be watched closely by his foreman for some monthsbefore his discharge, and that it was not until after he became activein organizing the U. S. W. that the respondent began to be worriedabout the quality of his work, we cannot escape the conclusion thatinefficient work was the pretext adopted by the officers of the respond-ent to rid themselves of an employee who was active in organizing hisfellows.This conclusion became increasingly obvious when we real-ize that it was not Dorr's foreman whb watched his work and soughtto. correct him on it, but the factory superintendent. It is beyondcredence that the superintendent of the factory would devote such anamount of time to watching each employee whose work he suspectedmight not be quite up to standard.The conclusion that Dorr wasdischarged because of his activity in organizing the U. S. W. isinescapable.We find that the respondent discharged Russell Dorr on June 7,1937 and discriminated against him with respect to hire and tenureof employment under the circumstances set forth above, therebydiscouraging membership in the U. S. W.5A type of . shoe most difficult to vamp.Dorr had worked on the samples forthat type of shoe,and they had passed inspection,but aside from that had not done anywork on suede bals. 384NATIONAL LABOR RELATIONS BOARDJames B. Hill.Hill started to work for the respondent on Feb-ruary 15, 1937.For a few days he helped his wife on her treeingjack,c but he soon was put on a treeing jack of his own.On April27, 1937, Hill was laid off, but he was reemployed three weeks later.On June 1st Hill joined the U. S. W.He was made a member ofa committee at the meeting of the U. S. W. at the Nordica Theateron June 8th which was attended by Walker, one of the respondent'ssalesmen who spoke at the meeting of Jude 7th called by the respond-ent.From June 1st on, Hill had application cards and passed themout in the factory.He testified that he would give them to peoplein the smoking room and to people who came to his machine to talkto him.The respondent made no effort to stop these activities.On June 15th, Ida Smith 7 came around the finishing room withapplication cards for the B. & S. W. U.When she came to Hill sheasked him whether he was in favor of the U. S. W. or the B. & S.W. U. Hill replied that he belonged "to the only organization inthe world".Hillmeant, and she understood him to refer to, theU. S. W. Ida Smith passed on to the next employees and foundthat the next two also belonged to the U. S. W. She made someremark Hill resented; so he shouted, "It's Town Hall tonight, boys,with the C. I. 0., and let's all go". Ida Smith came back to himthen and called him by name and swore at him.Hill answered inkind.Morris Levine, superintendent and foreman, came up. IdaSmith went off with him. They stood about 30 feet away and talkedfor some time.That evening Hill addressed a mass meeting ofthe U. S. W. Ontheway home he was involved in an automobile accident whichnecessitated his absence from work- the next day.8Homer Jellison,one of respondent's employees who had been with Hill in the acci-dent, informed the superintendent and Hill's foreman that Hill couldnot come to work that day because of the accident.When Jellisonwas going home that night, Levine, the superintendent in that divi-sion, called him aside and asked him if he still favored the U. S. W.Upon Jellison's stating that he did, Levine said, "Your friend, Mr.Hill, was discharged . . . today for talking C. I. 0."When Hill reported to work on June 17th he found another manon his jack and his foreman told him that he had been ordered tohire people to fill all jacks the day before.Hill tried to talk toLevine, but Levine would not see him. The foreman could not getany information from Levine, except that Hill was through at theplant.Hill's work had always been satisfactory.6The operator of a treeing jack puts the shoes on the jack, cleans them, prepares themfor the repairers and for the packers.' See footnote No 4Hill had to appear in court on June 16th DECISIONS AND ORDERS385Considering these facts in the light of the respondent'sattitudetoward the U. S. W., as discussed in Section III, A,above, it isapparent that the respondent seized upon Hill's temporary absenceas an excuse for replacing him.We find that the respondent discharged James B. Hill on June 17,1937 and discriminated against him with respect to hire and tenureof employment under the circumstances set forth above, therebydiscouragingmembership in the U. S. W.Mary Coffin.Mary Coffin had been employed by the respondentas a floor girl,, for three years.On June 1, 1937, she joined theU. S. W. and onJune 3rd refused to sign a B. & S. W. U. card.On Friday,June 4th, she attended a U. S. W.meeting.On June 7th,the following Monday, while she was singing at her work,MorrisLevine asked her if she sang at the U. S. W. meeting,and told her to"stop singing and get to work."On June 11th Coffin attended another U.S.W. meeting, and onthe following Monday, June 14th,Hyman Mersky and Louis Merskyin turn questioned her as to what occurred at that meeting. Sherefused to tell them anything about it.Later the same day MauriceMersky also questioned her about the meeting and asked her why shewanted theU. S. W.,and what she would do if they had a closedthe U. S.W. because it was a better union for the employees thanthe B.&S.W. U. and that if the factory.were a B. & S. W. U. closedshop, there would be more people outside than inside.Mauricestated that it would be a closed shop before long.On June 14th Coffin talked to her old foreman, Pete,10 in the composhop, and he told her he would be wanting her to return soon becausea great deal of work was coming in.On June 25th,when Maurice Mersky told Coffin there was no morework for her,she tried to find Pete in the compo shop but he hadgone home.Coffin went to the C. I. O. office next and was told toreport to work on Monday, June 28th,and to come back to them ifshe was not put to work there.On June 28th,Coffin reported at the factory and could not find hertime card.She went to see Pete, who told her he had work but thathe had orders not to put her on. Coffin then went to see MauriceMersky,who told her his nephew was taking her place.Merskywould not talk about work in the compo shop. Coffin then returnedo Floor girl seems to designate a sort of jack-of-all-tradeswho is used at unskilledwork wherever needed in the factory and is shifted around from department to depart-ment11Last name not in the record. 386NATIONAL LABOR RELATIONS BOARD ,to the U. S. W. office and the events described in Section III, A,occurred.On the basis of the above facts it is apparent that Mary Coffin wasdischarged because of her membership and activities in the U. S. W.We find that the respondent discharged Mary Coffin on June 25,1937 and discriminated against her with respect to hire and tenureof employment under the circumstances set forth above, therebydiscouraging membership in the U. S. W.C. The closed shop contractwith the B. cfi S. W. U.Under the circumstances discussed under III, A, above,the re-spondent entered into a closed shop contractwith theB, & S, W. U.on June 9, 1937.Section 8(3) of the Act provides:...Nothing in this Act . . . shall preclude an employerfrom making an agreement with a labor organization (notestablished,maintained,or assisted by any action defined in thisAct as an unfair labor practice)to require as,a condition ofemployment membership therein, if such labor organization isthe representative of the employees as provided in Section 9 (a)in the appropriate collective bargaining unit covered by such-agreement when made.Under this provision and in view of our findings under III, A,above, the contract here in question is clearly invalid.The B. &S.W. U. was not,on the date on which the contract was signed, thefree choice of a majority of the respondent's employees and was alabor organization which had been assisted by unfair labor practices.The B. &S.W. U. therefore is within the proviso to Section 8 (3)of the Act quoted above,and the June 9, 1937 contract between it andthe respondent is void and of no effect.Of course,this does notmean that the B. & S. W. U. may not hereafter negotiate a newcontract with the respondent should it subsequently be certified bytheBoard as the exclusive representative of the respondent'semployees.0Since the contract is void and of no effect,itcannot operateas a defense to the discharges of Hill and Coffin.IV.THE QUESTION CONCERNINGREPRESENTATIONThe U. S. W. started organizing in the respondent's plant on orabout June 1, 1937.On June 4, 1937,the U. S. W. held an organiza-tion meeting in the Town Hall at Freeport, and applications weretaken for membership.The presiding officers at that meeting claimthat 297 signed application cards were turned over to them that DECISIONS AND ORDERS387night and that their total membership in the respondent's plant atthat time was 331.Membership increased from that time on, untilon June 24, 1937, when the U. S. W. application cards were countedunder the supervision of the Regional Director for the First Region,,there were 519.Of these 249 were undated.On the basis of thismembership the U. S. W. asks recognition as the exclusive representa-tive of all of the respondent's employees.The B. & S. W. U. introduced no evidence of its membership on-different dates, but on June 24, 1937, when the B. & S. W. U. applica-tion cards were counted under the supervision of the Regional Direc-tor, there were 384 B. & S. W. U. signed cards. The B. & S. W. U.claimed to have more cards which were not then available.On June8, 1937, the B. & S. W. U. wrote to the respondent claiming to repre-sentmore than 65 per cent of its employees and the respondentrecognized the B. & S. W. U. as the exclusive representative of all ofits employees.Such membership was, as we have found in SectionIII, A, above, influenced by the respondent's unfair labor practices.The respondent stipulated that on June 4, 1937, it had 656 em-ployees, and that on June 25, 1937, it had 800 employees.We findthat a question has arisen concerning the representation of employeesof the respondent.\'.THE APPROPRIATE UNIT FOR COLLECTIVE BARGAININGThe petition for investigation and certification of representativesalleged that all of the production employees of the respondent con-stitute an appropriate unit for collective bargaining.The respond-ent operates three factories,two of whichare physically connectedand all ofwhich are enclosed within one fence surrounding the entireproperty.Althoughseparate production records are kept for eachfactory, all are operated through one office 'as a unit and the cor-respondence, ledger accounts,and purchasing are handledthroughthat office as if the whole were one factory.Employees are oftentransferred from one department to another and from one factoryto another.Both the U. S. W. and the B. & S. W. U.admit to membershipall of the production employees of the respondent.Neither theB. & S. W. U. nor the respondent object to the designation of theproduction employees as the appropriate unit for collectivebargaining.In order to insure to the employees of the respondent the full bene-fit of their right to self-organization and to collective bargaining, andotherwise to effectuate the policies of the Act, we find that the pro-duction employees of the respondent,exclusive of foremen andsupervisory employees,constitute a unit appropriate for the purposes 388NATIONAL LABOR RELATIONS BOARDof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.VI. THE EFFECT OF TIIE UNFAIR LABOR PRACTICES AND OF THE QUESTIONCONCERNING REPRESENTATION ON COMMERCEThe activities of the respondent set forth in Section III, above,and the question concerning representation which has arisen, occur-ring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.VII. THE REMEDYThe actions of the respondent described in Section III, A, above,,culminated in a strike on June 29, 1937.That strike was called toprotest against the respondent's interference with, restraint, and coer-cion of its employees in the exercise of their rights guaranteed inSection 7 of the Act. The strike is still in progress and is a currentlabor dispute within the meaning of Section 2 (9) of the iAct.A per-son whose work has ceased in connection with a current labor disputeremains an employee under Section 2 (3) of the Act, so long as hedoes not obtain regular and substantially equivalent employmentelsewhere.Nothing in the record shows that any of the persons whostruck on June 29, 1937, has obtained regular and substantially equiva-lent employment elsewhere since that time.Those persons, there-fore, never lost their status as employees of the respondent.In orderto restore the situation existing before the unfair labor practices, andsince the strike was caused by unfair labor practices, we shall orderthe respondent upon application to reinstate those employees whostruck on June 29, 1937, to their former positions, discharging, ifnecessary, any employees hired since that time.Since the contract discussed under III, C, above, was with anorganization which had been assisted by an unfair labor practice andis therefore void and of no effect, we shall order the respondent notto give it effect, and we shall also order the respondent not to recog-nize the B. & S. W. U. as the exclusive representative of its employeesunless and until the B. & S. W. U. has been certified by the Boardas the exclusive representative of its employees.VIII. THE DETERMINATION OF REPRESENTATIVESFor the reasons stated above we find that in order to determine thequestion of representation which has arisen, an election is necessary.-On June' 29, 1937, the U. S. W. called a strike at the respondent's DECISIONS AND ORDERS389plant which was still in progress at the time of the hearing.Becauseof the strike a substantial number of the respondent's employees arenot working.Those employees who are not now working because ofthe strike are entitled to return to their jobs upon application andare entitled to have a voice in choosing their bargaining agent.We,therefore, direct that all employees in the appropriate unit on thelast pay roll of the respondent preceding June 29, 1937, shall be eli-gible to vote in the election.Russell Dorr, James B. Hill, and Mary Coffin, who have been foundto have been discriminatorily discharged and who will be orderedreinstated, shall also be permitted to vote in the election.We shall not at this time set the date for holding an election butshall direct that the election be delayed until such time as the Boardis satisfied that there has been sufficient compliance With its order todissipate the effects of the unfair labor practices of the respondentand to permit an election uninfluenced by the respondent's conduct.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the entirerecord in both cases, the Board snakes the following conclusions oflaw :1.United Shoe Workers of America, affiliated with the Committeefor Industrial Organization, is a labor organization within the mean-ing of Section 2 (5) of the Act.2.Boot and Shoe Workers' Union, affiliated with the AmericanFederation of Labor, is a labor organization Within the meaning ofSection 2 (5) of the Act.3.Russell Dorr, James B. Hill, and Mary Coffin were employeesof the respondent, within the meaning of Section 2 (3) of the Act,at the time of their respective discharges and at all times thereafter.4.The respondent, by discriminating in regard to the hire andtenure of employment of Russell Dorr, James B. Hill, and MaryCoffin, and each of them, and thereby discouraging membership inUnited Shoe Workers of America, has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) ofthe Act.5.The strike of the employees of the respondent, beginning onJune 29, 1937, is a labor dispute within the meaning of Section2 (9) of the Act.6.The employees of the respondent who struck on June 29, 1937,lost their employment as a consequence of the respondent's unfairlabor practices within the meaning of Section 2 (3) of the Act.7.The employees of the respondent who struck on June 29, 1937are employees of the ' respondent, within the meaning of Section2 (3) of the Act. 390NATIONAL LABOR RELATIONS BOARD- 8.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the right to self-organization, toform, join, and assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities, for the purpose of collective bargaining or othermutual aid or protection has engaged and is engaging in unfairlabor practices within the meaning of Section 8 (1) of the Act.9.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.10.A question affecting commerce has arisen concerning the rep-resentation of employees of the respondent, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.11.All production employees of the respondent, excluding fore-men and supervisory employees, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,Lenox Shoe Company, Inc., its officers, agents, successors, andassigns, shall :1.Cease and desist from :a.Discouraging membership in United Shoe Workers of Americaor any other labor organization of its employees, or encouragingmembership in Boot and Shoe Workers' Union of America or anyother labor organization of its employees, by discharging or refusingo reinstate any of its employees or in any other manner discrimi-nating in regard to their hire and tenure of employment or any termor condition of their employment because of membership or activityin connection with any such labor organization ;b.Urging, persuading, warning, or coercing its employees to joinBoot and Shoe Workers' Union, or any other labor organization ofits employees, or threatening them with discharge if they fail tojoin any such labor organization;c.Permitting organizers for Boot and Shoe' Workers' Union or anyother labor organization to engage in activities among its employeesin behalf of such labor organization during working hours or onthe respondent's property, unless similar privileges are granted toUnited Shoe Workers of America and all other' labor organizations ofits employees;d.Giving effect to its June 9, 1937 contract with Boot and ShoeWorkers' Union, providing however that nothing in this order shallpreclude the employer from hereafter making an agreement 'with DECISIONS AND ORDERS391Boot and Shoe Workers' Union or any labor organization (not estab-lished,maintained, or assisted by any action defined in the NationalLabor Relations Act as an unfair labor practice) requiring, as a:condition of employment, membership therein, if such labor organi-zation is the representative of the employees as provided in Section9 (a) of said Act;e.Recognizing Boot and Shoe Workers' Union as the exclusiverepresentative of its employees unless and until Boot and ShoeWorkers' Union is certified as such by the Board;f.In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purposes of collective bargaining or othermutual aid or protection.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:a.Offer to Russell Dorr, James B. Hill, and Mary Coffin immediateand full reinstatement to their former positions without prejudiceto their seniority and other rights and privileges;b.Make whole Russell Dorr, James B. Hill, and Mary Coffin, andeach of them, for any loss of pay they have suffered by reason oftheir respective discharges, by payment to each of them of a sumequal to the amount which each would normally have earned as wagesduring the period from the date of their respective discharges to thedate of such offer of reinstatement, less any amount earned by eachduring such period;c.Upon application offer to those employees who were on the lastpay roll prior to June 29, 1937, and went on strike on June 29, 1937,and who have not obtained regular and substantially equivalent em-ployment elsewhere, immediate and full reinstatement to their formerpositions,without prejudice to their seniority and other rights orprivileges, dismissing if necessary, all persons hired for the first timesince June 29, 1937 to perform the work of such employees; and placethose for whom employment is not available on a preferred list to beoffered employment as it arises on the basis of seniority by classifica-tions before any other persons are hired;d.Make whole all employees who were on the last pay roll priorto June 29, 1937, and went on strike on June 29, 1937, for any lossesthey may suffer by reason of any refusal of their application forreinstatement in accordance with paragraph 2c herein, by paymentto each of them, respectively, a sum equal to that which each of themwould normally have earned as wages during the period from thedate of any such refusal of their application to the date of reinstate-ment, less the amount, if any, -which each, respectively, earned duringsuch period;67573-38-vol iv-26 .392NATIONAL LABOR RELATIONS BOARDe.Immediately post notices to all its employeesin conspicuousplaces in each of its three factories in Freeport, Maine, stating : (1)That the respondent will cease and desist in the manner aforesaid; (2)that the respondent's employeesare free to join or assistany labororganization for the purpose of collective bargaining with the re-spondent; (3) that the respondent will bargain collectively with anylabor organization entitled thereto; (4) that the respondent will notdischarge, or in any manner discriminate against members of UnitedShoe Workers of America or any other labor organization of their,employees,or any person assisting such organizations,by reason ofsuch membershipor assistance;(5) that therespondentwillnot dis-,charge, or in any manner discriminate against any employee forrefusal or failure to join or assist Boot and ShoeWorkers' Union orany otherlabor organizationof theiremployees; (6) that suchnotices will remain posted for a period of at least thirty(30) consec-utive daysfrom the date of posting;f.Notify theRegional Director for the First Region in writingwithin ten (10) daysfrom the date of thisOrderwhat steps therespondent has taken to comply herewith.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelations Board by Section 9 (c) of the National Labor Rela-tionsAct,49 Stat. 449,and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, as part of the investigation directed by the Boardto ascertain representatives for the purposes of collective bargain-ing with Lenox Shoe Company, Inc., Freeport, Maine, an electionby secret ballot shall be conducted at such time as the Board shallhereafter direct as stated in Section VIII of the above decision, underthe direction and supervision of the Regional Director for the FirstRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among the production employees of Lenox ShoeCompany, Inc., at its Freeport, Maine, plant whose names appear onthe pay roll of said Company next preceding June 29, 1936, ex-clusive of foremen and supervisory employees and those who haveobtained regular and substantially equivalent employment elsewhere,to determine whether they desire to be represented by United ShoeWorkers of America, affiliated with the Committee for IndustrialOrganization, or by Boot and Shoe Workers' Union, affiliated withtheAmerican Federation of Labor, for the purposes of collectivebargaining,or by neither.